Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 needs to depend on claim 9 to avoid 112 antecedent basis rejection, as active condition indicator is introduced in claim 9 and not claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent Number 11163901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 11163901 with obvious wording variations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassler et al (US 2013/0346333) in view of McDonnell et al (US 2016/0335882).
	Per claim 1, Hassler teaches an emergency notification system for an area, the system comprising (Fig. 1 and abstract teaches a notification system for an area such as a school): 
a central server (Fig. 1 server 130); 
an administrative work station communicably coupled to the central server, wherein the administrative work station is accessible by an administrator (Fig. 1, paragraph teaches work station 170 and 180 used by an authorized person), 
the administrative work station including a map navigator for the area and a dashboard (Fig. 6A-7D teaches a dashboard. Fig. 7L teaches map navigator for the area);
 [wherein the map navigator displays a plurality of area levels]; 
wherein the dashboard includes at least one active condition indicator that provides a visual indication of a condition present (Fig. 7L teaches one active condition on the map); and 
wherein the map navigator and dashboard facilitate communication at a plurality of communication levels (Fig. 7J and paragraph 0133 and 0083 teaches facilitating information at plurality of different communication levels such as different rooms and different recipients); 
a database associated with the map navigator (Fig. 2 teaches a database 223 coupled to the server 130. Also see 0045, 0049, 0056 and 0076. 0122, 0126, 0133 teaches a map button 1324 and Fig. 7L shows a map navigator of the area that shows area and building level view); and 
a remote device at a particular location in the area (Fig. 1 teaches plurality of remote devices 190, 191 and 192 that are being used by students and teachers at a school location), the remote device communicably coupled to the central server (Fig. 1 teaches remote devices being coupled to server 130), the remote device being accessible by a user, the remote device capable of communicating securely to the database the particular location of the remote device and a condition of the particular location (0078, 0091, 0097, 0099, 0127, Fig. 7F and 7L teaches communicating the exact location of the mobile device such as specific classroom and the condition such as a “man with a gun in the halls”, see Fig. 7b specifically).
Although Hassler’s Fig. 7L clearly shows a map of the area, Hassler does not explicitly teach wherein the map navigator displays a plurality of area levels.
However, in an analogous art, McDonnell teaches a computerized school safety system (abstract). McDonnel further teaches wherein the map navigator displays a plurality of area levels (Fig. 13-16 teaches map navigator displaying different area levels of the building. McDonnel further in Figs. 3, 4, 11 and 12  and associated paragraphs teaches exact location of fire, or shooter within a school. Fig. 4 teaches 2nd floor of Lincoln elementary and shows which room help is needed. Fig. 11 is more detailed floor/room information. Fig. 13-15 is satellite view of the area level and building area. Similar to Hassel above, McDonnel also teaches dashboard displaying at least one active condition, see Fig. 16. 0029, 0057, 0061-0063 and 0035 teaches communication at plurality of different communication levels). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Hassler to have a more in-depth map view such as taught by McDonnell. The rationale would be to achieve the desirable effect of providing emergency responders with a tactical display of up-to-date emergency information. 

Per claim 2, Hassler in view of McDonnel teaches wherein the dashboard and map navigator facilitate communication at a location level, a condition level, and an individual level paragraph (0084 of Hassler teaches text message communications. McDonnell’s paragraph 0034, 0038 and 0044 teaches texting feature to update authorized users with exact room location in a building and the status of the emergency. Also see Fig. 3 of McDonnel that shows the chat screen along with the map navigator. Also see rejection of claim 1 above that teaches communicating with a specific teacher that have requested the help).   

	Per claim 3, Hassler in view of McDonnel teaches wherein communication at a location level is at a campus level, a building level, a floor level, and a room level (rejection of claim 1-2 teaches communication at plurality of different levels, such as room, building, classroom, etc.).  

	Per claim 4, Hassler in view of McDonnel teaches wherein communication at a condition level is to all users in that condition or all locations in that condition (Hassler in Fig. 7J and paragraph 0133 and 0083 teaches facilitating information at plurality of different communication levels such as different rooms and different recipients. McDonnel in paragraph 0029, 0057, 0061-0063 and 0035 teaches communication at plurality of different communication levels and to specific teacher or specific classrooms). 

	Per claim 5, see rejection of claim 1 above, wherein Hassler in view of McDonnel teaches wherein the map navigator displays views at an area level, a building level, and a floor level.  

	Per claim 6, Hassler in view of McDonnel teaches wherein the map navigator displays the condition of the particular location and uses a hierarchy to display condition at each of the floor level view, the building level view, and the area level view (See Fig. 7i and 7L that shows displays the condition of a particular classroom within a school map. Also see McDonnell’s paragraph 0036 teaches responders get an exemplary color-coded image of the floor plan for the school, and location data and status information for each of the classes can be provided. Graphics indicating last known locations of the shooter, active status reports for locked doors, and other information can be displayed).

	Per claim 7, Hassler in view of McDonnel teaches wherein the dashboard includes at least one action button usable by the administrator to set alert level status and/or trigger security events (see Hasslers Fig. 6A, button 608; Fig. 7G, Fig. 7J that teaches usable action buttons that sets security event such as lockdown and alerts. Further, see McDonnel’s Fig. 11, button 732 and paragraph 0035 that teaches a button to lock doors of classrooms). 

	Per claim 8, Hassler in view of McDonnel teaches wherein the dashboard includes an alert level indicator that provides a visual indication of the current alert level (see McDonnel’s Fig. 11, map shows visual indicator. See Hassler’s Fig. 7L that also shows visual indicator).  
 
	Per claim 9, Hassler in view of McDonnel teaches wherein the dashboard includes a plurality of active condition indicators and wherein the plurality of active condition indicators are displayed in priority order (McDonnel in paragraph 0029-0030 teaches color codes based on urgency and priority).  

	Per claim 10, Hassler in view of McDonnel teaches wherein the administrator selects the active condition indicator to see display location information and user information about the active condition (Hassler in Figs 6A-7L shows active condition indicator, where the alert is coming from and seeing user information. Also see McDonnel’s Fig. 3, 4 and 11 that shows similar information).  

	Per claim 11, Hassler in view of McDonnel teaches wherein the administrator selects the active condition indicator to see how many locations have the condition present (Fig. 11 of McDonnel shows how many locations have condition present. Also see Fig. 7L of McDonnel that shows which rooms have condition present).  

	Per claim 12, Hassler in view of McDonnel teaches wherein the user selects an indicator on the remote device corresponding to the condition of the location, wherein the condition is communicated to the database, and wherein the map navigator is updated in real time to reflect the condition of the location (McDonnel in Figs. 1 and 2 shows how to send the alert and Fig. 3, 4 and 11 shows real time reflecting of the location of the condition. Also see Hassler’s 3-5 that shows sending in the alert and its location and Fig. 7b and 7L shows real time updating of the location). 

	Per claim 13, see rejection of claim 12 and 1 above. 
	Per claim 14, Hassler teaches a chat feature enabling at least one of audio, video, or text communication between the authorized administrator and the authorized user (paragraph 0046, 0082 teaches SMS communication along with audio and video. Also see 0034 and 0038 of McDonnell that teaches SMS text window for communication).  

	Per claim 15, Hassler in view of McDonnell teaches wherein the chat feature is accessible via the map navigator and enables communication at a room level, a floor level, a building level, a campus level, and a condition level (paragraph 0084 of Hassler teaches text message communications. McDonnell’s paragraph 0034, 0038 and 0044 teaches texting feature to update authorized users with exact room location in a building and the status of the emergency. Also see Fig. 3 of McDonnel that shows the chat screen along with the map navigator).     

	Per claim 16, Hassler teaches a safety device communicably coupled to the central server, wherein a signal may be sent by the central server to the safety device to control the safety device depending on the crisis status of the particular location (0090, 0133 teaches door locks in communication with the server to initiate locking the doors when an emergency situation is activated).

	Per claim 17, Hassler teaches wherein the safety device is selected from the group consisting of speakers, alarms, cameras, lights, locks, barriers, sensors, fire sprinkler systems, and public address systems (0090 and 0133 teaches safety device being a door lock and/or sprinkler system).  

	Per claim 18, Hassler teaches wherein the remote device is in wireless communication with the central server (0133 and 0044 teaches wireless communication between server and other components of the system such as wirelessly locking doors).  

	Per claim 19, Hassler teaches wherein the remote device comprises a touchscreen (Fig. 1 teaches remote devices being a mobile cell phone. Cell-phones and PDAs are known to have a touch screen).
	
	Per claim 20, see rejection of claim 1 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Saigh et al (US 2008/0284587) teaches personal safety device communicating with server to alert an emergency situation (abstract). 
Onishi et al (US 2007/0049259) teaches mobile device with a map to help user evacuate a building in the event of emergency (abstract and Fig. 2B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685